223 Ga. 789 (1967)
158 S.E.2d 243
UNITED STATES FIDELITY & GUARANTY COMPANY et al.
v.
EVANS.
24275.
Supreme Court of Georgia.
Argued October 9, 1967.
Decided November 9, 1967.
Rehearing Denied November 22, 1967.
*790 Henry A. Stewart, Sr., for appellants.
James I. Parker, for appellee.
Max F. Goldstein, for party at interest not party to record.
FRANKUM, Justice.
This case is before this court upon the grant of the writ of certiorari to the Court of Appeals. See U. S. Fidelity &c. Co. v. Evans, 116 Ga. App. 93 (156 SE2d 809). Upon consideration of the question presented we are of the opinion that the judgment of the Court of Appeals and the opinion concurred in by the majority of the judges of that court are correct and should be affirmed. An examination of the record shows that upon the appeal by the defendant on behalf of its insured in the original suit by Williams against the insured, Evans, the only questions presented to the Court of Appeals were no more than mere elaborations of the general grounds of a motion for a new trial. A mere cursory examination of the evidence adduced on the trial of that case reveals that there was ample evidence to support the jury verdict in favor of the plaintiff on all points raised in the appeal. Under such circumstances, how could anyone have reasonably expected a reversal of the judgment in the face of the fundamental rule that, in the absence of some error of law appearing, the appellate courts will not reverse a jury verdict supported by any evidence? The finding that the defendant acted in bad faith was authorized, and the Court of Appeals did not err in affirming the judgment of the trial court for the plaintiff.
Judgment affirmed. All the Justices concur, except Almand, P. J., who dissents.
ALMAND, Presiding Justice, dissenting.
I cannot add anything to the able and exhaustive dissenting opinion of Judge Eberhardt, concurred in by three other Judges of the Court of Appeals. For the reasons stated therein, I would reverse.